BYPASS CIRCUIT AT A RECHARGGEABLE BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       February 2, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 3-12 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Connor et al. US 2010/0027249 discloses a rechargeable battery for a machine tool (see abstract and title).Comprising: at least one energy storage cell (40) and a switching apparatus [0037].
 	However, Connor fails to teach, suggest or render obvious the bypass circuit including a comparator having a threshold value and the specifics required in Claim 3 as argued by applicant and made of record in response filed 01/13/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727